UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7075


MICHAEL E. GARNER,

                Plaintiff - Appellant,

          v.

LAWRENCE JONES, Institutional Programs Manager (IPM); JANET
BAIN, Operations Manager; EARL BARKSDALE, Warden at Dillwyn
Correctional Center,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Norman K. Moon, Senior
District Judge. (7:11-cv-00318-NKM)


Submitted:   December 20, 2011            Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael E. Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael E. Garner seeks to appeal the district court’s

order dismissing his complaint without prejudice for failure to

state a claim on the ground that Garner failed to allege a

specific injury.         This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b);    Cohen    v.    Beneficial     Indus.     Loan    Corp.,   337    U.S.   541

(1949).     The order Garner seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. See

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064,    1067    (4th    Cir.   1993).         Accordingly,   we    deny   Garner’s

motion for appointment of counsel and dismiss the appeal for

lack of jurisdiction.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before   the    court    and    argument    would    not    aid   the

decisional process.



                                                                           DISMISSED




                                          2